DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2016/0366185 A1) (of record) in view of Mishra et al. (Mishra) (US 2019/0235970 A1).
As to claims 1, 9, 16, Lee discloses a system (Fig. 1) comprising:
a memory device storing instructions (Fig. 1); and
a computing device comprising at least one processor and communicatively coupled to the memory device, wherein the computing device is configured to execute the instructions to, and corresponding method and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor cause a device to perform operations comprising:
receive, in response to a first user input, first selection data identifying at least one validation to be executed for a datacenter (customer request identify desired security parameters “P” for attestation; see Table 1, paragraph 34, 47), wherein the at least one validation comprises at least one of a test, a configuration, a validation check, or a status inquiry of the datacenter (testing specified security parameters of the VMs to ensure they meet specified requirements; see Table 1, paragraph 11, 34-35, 42, 47, 52, 54), wherein the data center comprises a plurality of servers (Fig. 1, paragraph 34);
receive, in response to a second user input, second selection data identifying the datacenter for which to execute the at least one validation (customer VM request for attestations of specific VMs at a specific datacenter; paragraph 34-35), 
receive, in response to a user third input, third selection data identifying a single user request to execute the at least one validation for the plurality of datacenters 
generate, in response to the single user request, a plurality of requests based on the identified at least one validation and the plurality of datacenters (attestation server generating measurement collection requests to plural cloud servers for plural VMs; see Fig. 1, paragraph 34-37); 02
transmit the plurality of requests to the plurality of datacenters (attestation server transmitting measurement collection requests to the plural cloud servers; see Fig. 1, paragraph 34-37).
While Lee discloses receiving input to initiate selected testing at selected VMs within a single datacenter and migrating VMs to other servers as needed (paragraph 62), they fail to specifically disclose selection data identifying a validation to be executed for a plurality of datacenters and selection data identifying the plurality of datacenters.
In an analogous art, Mishra discloses a system for validating and monitoring a plurality of datacenters (Fig. 1; paragraph 11) which will receive an input including selection data identifying a validation to be executed for a plurality of datacenters (Fig. 3, 302; paragraph 23, 39) and an input including selection data identifying the plurality of datacenters (Fig. 3, 304; paragraph 24, 39) so as to validate the preparedness of other datacenter locations to host migrated resources without interruption, such as during a disaster (paragraph 8-10, 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s system to include selection data identifying a validation to be executed for a plurality of datacenters and selection data 

As to claims 2, 10, 17, Lee and Mishra disclose wherein the computing device is configured to:
identify the at least one validation based on a first user input (security measurements to be performed according to the attestation request; see Lee at Table 1, Fig. 1, paragraph 34-37, 47 and Mishra at paragraph 27); and
identify the plurality of datacenters based on a second user input (see Lee at Fig. 1, paragraph 34-37 and Mishra at Fig. 3, 304; paragraph 24, 39).

As to claims 3, 11, 18, Lee and MIshra disclose wherein the computing device is configured to:
generate a first request of the plurality of requests for a first datacenter of the plurality of datacenters based on a first validation of the at least one validation (see Lee at Table 1, Fig. 1, paragraph 34-37 and Mishra at paragraph 40-41); and
generate a second request of the plurality of requests for a second datacenter of the plurality of datacenters based on the first validation of the at least one validation (see Lee at Table 1, Fig. 1, paragraph 34-37 and Mishra at paragraph 40-41).

As to claims 4, 12, 19, Lee and MIshra disclose wherein the computing device is configured to:

generate a fourth request of the plurality of requests for the second datacenter of the plurality of datacenters based on the second validation of the at least one validation (requesting plural different security measurements for attestation; see Lee at Table 1, Fig. 1, paragraph 34-37, 62 and Mishra at paragraph 40-41).

As to claims 5, 13, Lee and MIshra disclose wherein the computing device is configured to:
receive at least one response to the plurality of requests (see Lee at Fig. 1), attestation results provided to the requesting customer; see Lee at Fig. 1, paragraph 34-40, 62, 64 and Mishra at paragraph 41); and
provide for display the at least one response (attestation results provided to the requesting customer; see Lee at Fig. 1, paragraph 34-40, 62, 64 and Mishra at paragraph 4).

As to claim 20, Lee and MIshra disclose instructions stored thereon that, when executed by at the least one processor, further cause the device to perform operations comprising:

providing for display the at least one response (attestation results provided to the requesting customer; see Lee at Fig. 1, paragraph 34-40, 62, 64 and Mishra at paragraph 4).


Claims 6-8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Mishra and further in view of Gurumurthy et al. (Gurumurthy) (US 2015/0052402 A1) (of record).
As to claim 6, 14, while Lee and MIshra disclose wherein the computing device is configured to:
determine a response to each request of the plurality of requests has been received (identifying and analyzing received measurement responses; Fig. 1, paragraph 34-40, 62, 64); and
provide an indication of the response received to each of the plurality of requests (see Fig. 1, attestation results provided to the requesting customer; Fig. 1, paragraph 34-40, 62, 64), they fail to specifically disclose determining whether a response to each request has been received.
In an analogous art, Gurumurthy discloses a system for validating and monitoring deployed components across a plurality of servers and datacenters (Fig. 2, 4, paragraph 2, 26, 39) which will transmit validation requests to remote servers (paragraph 39) and determine whether a response to each request has been received (determining failures of the validation system to complete and timeout; paragraph 19, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s system to include determining whether a response to each request has been received and providing an indication of whether the response has been received to each of the plurality of requests, as taught in combination with Gurumurthy, for the typical benefit of enabling any failed or timed out testing to be tracked and repeated until complete.

As to claims 7, 15, Lee, Mishra and Gurumurthy disclose wherein the computing device is configured to determine that the response to each request of the plurality of requests has not been received after a period of time has expired (determine whether testing completed within timeout period; see Gurumurthy at paragraph 19, 28, 45, 49, 51)

As to claim 8, Lee, Mishra and Gurumurthy disclose wherein the computing device is configured to display the indication of whether the response to each of the plurality of requests has been received (logs of test results output to operator, including and the number of timeouts and retries; see Gurumurthy at paragraph 51-52).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/James R Sheleheda/          Primary Examiner, Art Unit 2424